- Midland National Life Insurance Company April 29 , 2009 Securities and Exchange Commission treet, N.E. Washington DC 2 RE: Midland National Life Separate Account A File Number 333- 148111 Variable Universal Life  Cash Value 2 (VUL- CV 2 ) & Variable Universal Life  Cash Value (VUL-CV) Commissioners: Enclosed for filing under the Securities Act of 1933 please find a copy of Post-Effective Amendment No. 6 to the above referenced registration statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or Fred.Bellamy@sutherland.com. /s/ Terri Silvius Assistant Vice President  Variable Compliance & 38a-1 CCO cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 29, 2009 Registration File No. 333-148111 811-05271 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. _ [ ] POST-EFFECTIVE AMENDMENT NO. _ 6 _ [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. _123 [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositors principal executive offices) Depositors Telephone Number, including Area Code: (605) 335-5700 Stephen P. Horvat, Jr. Senior Vice President - Legal Midland National Life Insurance Company One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Name and address of agent for service) Copy to: Frederick R. Bellamy, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, N.W. Washington, DC 20004-2415 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) x on May 1, 2009 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(i) o on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: Individual Flexible Premium Variable Life Insurance Policies VUL  CV 2 VUL - CV VARIABLE UNIVERSAL LIFE  CV 2 Flexible Premium Variable Universal Life Insurance Policy Issued By: Midland National Life Insurance Company One Sammons Plaza  Sioux Falls, SD 57193 (605) 335-5700 (telephone)  (800) 272-1642 (toll-free telephone) (605) 373-8557 (facsimile for transaction requests)  (605) 335-3621 (facsimile for administrative requests) through the Midland National Life Separate Account A Please note our address has changed. Variable Universal Life  CV 2 (the policy) is a life insurance policy issued by Midland National Life Insurance Company. The policy: provides insurance coverage with flexibility in death benefits and premiums; pays a death benefit if the Insured person dies while the policy is still inforce ; can provide substantial policy fund build-up on a tax-deferred basis. However, there is no guaranteed policy fund for amounts You allocate to the investment divisions . You bear the risk of poor investment performance for those amounts. lets You borrow against Your policy, withdraw part of the net cash surrender value , or completely surrender Your policy. There may be tax consequences to these transactions. Loans and withdrawals affect the policy fund, and may affect the death benefit . After the first premium, You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract (MEC) . If it is a MEC , then loans and withdrawals may have more adverse tax consequences. You have a limited right to examine Your policy and return it to Us for a refund. You may allocate Your policy fund to Our General Account and up to fifteen investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series funds or trusts: 1. AIM Variable Insurance Funds, 2. Alger American Fund, 3. American Century Variable Portfolios, Inc., 4. Fidelity ® Variable Insurance Products, 5. Goldman Sachs Variable Insurance Trust, 6. Lord Abbett Series Fund, Inc., 7. MFS ® Variable Insurance Trusts, 8. Neuberger Berman AMT Portfolios, 9. PIMCO Variable Insurance Trust, Premier VIT, ProFunds VP, Van Eck Worldwide Insurance Trust, and Vanguard ® Variable Insurance Funds You can choose among the sixty-one investment divisions listed on the following page. Your policy fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the policy fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies, and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. May 1 , 2009 SEPARATE ACCOUNT INVESTMENT PORTFOLIOS AIM V.I. Financial Services Fund Lord Abbett Series Fund, Inc. Americas Value Portfolio AIM V.I. Global Health Care Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio AIM V.I. International Growth Fund Lord Abbett Series Fund, Inc. International Portfolio Alger American Capital Appreciation Portfolio Lord Abbett Series Fund, Inc. Mid-Cap Value Portfolio Alger American LargeCap Growth Portfolio MFS ® VIT Growth Series Alger American Mid-Cap Growth Portfolio MFS ® VIT New Discovery Series American Century VP Capital Appreciation Fund MFS ® VIT Research Series American Century VP International Fund MFS ® VIT Total Return Series American Century VP Value Fund MFS ® VIT Utilities Series Fidelity VIP Asset Manager SM Portfolio Neuberger Berman AMT Regency Portfolio Fidelity VIP Asset Manager: Growth ® Portfolio PIMCO VIT High Yield Portfolio Fidelity VIP Balanced Portfolio PIMCO VIT Real Return Portfolio Fidelity VIP Contrafund ® Portfolio PIMCO VIT Small Cap StocksPLUS ® TR Portfolio Fidelity VIP Equity-Income Portfolio PIMCO VIT Total Return Portfolio Fidelity VIP Freedom 2010 Portfolio Premier VIT NACM Small Cap Portfolio Fidelity VIP Freedom 2015 Portfolio ProFund VP Japan Fidelity VIP Freedom 2020 Portfolio ProFund VP Oil & Gas Fidelity VIP Freedom 2025 Portfolio ProFund VP Small-Cap Value ProFund VP Ultra Mid-Cap Fidelity VIP Freedom 2030 Portfolio Fidelity VIP Freedom Income Portfolio Van Eck Worldwide Hard Assets Fund Fidelity VIP Growth & Income Portfolio Van Eck Worldwide Real Estate Fund Fidelity VIP Growth Opportunities Portfolio Vanguard ® VIF Balanced Portfolio Fidelity VIP Growth Portfolio Vanguard ® VIF High Yield Bond Portfolio Fidelity VIP High Income Portfolio Vanguard ® VIF International Portfolio Fidelity VIP Index 500 Portfolio Vanguard ® VIF Mid-Cap Index Portfolio Fidelity VIP Investment Grade Bond Portfolio Vanguard ® VIF REIT Index Portfolio Fidelity VIP MidCap Portfolio Vanguard ® VIF Short-Term Investment-Grade Portfolio Fidelity VIP Money Market Portfolio Vanguard ® VIF Small Company Growth Portfolio Fidelity VIP Overseas Portfolio Vanguard ® VIF Total Bond Market Index Portfolio Goldman Sachs VIT Growth and Income Fund Vanguard ® VIF Total Stock Market Index Portfolio Goldman Sachs VIT Structured Small Cap Equity Fund This prospectus generally describes only the variable portion of the policy, except where the General Account is specifically mentioned. Buying this policy might not be a good way of replacing Your existing insurance or adding more insurance if You already own a flexible premium variable life insurance policy. You should read this prospectus carefully and keep it for future reference. You should also have and read the current prospectuses for the funds. TABLE OF CONTENTS POLICY BENEFITS / RISKS SUMMARY 8 POLICY BENEFITS 8 Death Benefits 8 Flexible Premium Payments 8 No Lapse Guarantee Premium 8 Benefits of the Policy Fund 8 Tax Benefits 9 Policy Illustrations 9 Additional Benefits 9 Your Right To Examine This Policy 10 POLICY RISKS 10 Investment Risk 10 Surrender Charge Risk 10 Withdrawing Money 10 Risk of Lapse 10 Tax Risks 11 Risk of Increases in Charges 11 Portfolio Risks 11 FEE TABLE 12 SUMMARY OF VARIABLE UNIVERSAL LIFE  CV 2 17 DEATH BENEFIT OPTIONS 17 FLEXIBLE PREMIUM PAYMENTS 17 INVESTMENT CHOICES 19 YOUR POLICY FUND 19 Transfers 19 Policy Loans 19 Withdrawing Money 20 Surrendering Your Policy 20 DEDUCTIONS AND CHARGES 20 Deductions From Your Premiums 20 Deductions From Your Policy Fund 21 Surrender Charge 21 ADDITIONAL INFORMATION ABOUT THE POLICIES 22 Your Policy Can Lapse 22 Correspondence and Inquiries 22 State Variations 23 Tax-Free Section 1035 Exchanges 23 DETAILED INFORMATION ABOUT VUL  CV 2 23 INSURANCE FEATURES 23 How the Policies Differ From Whole Life Insurance 23 Application for Insurance 24 Death Benefit 24 Notice and Proof of Death 25 Payment of Death Benefits 25 Maturity Benefit 26 Changes In Variable Universal Life  CV 2 26 Changing The Face Amount of Insurance 26 Changing Your Death benefit Option 27 When Policy Changes Go Into Effect 27 Flexible Premium Payments 28 Allocation of Premiums 29 Additional Benefits 29 SEPARATE ACCOUNT INVESTMENT CHOICES 36 Our Separate Account And Its Investment Divisions 36 The Funds 36 Investment Policies Of The Portfolios 36 Effects of Market Timing 43 Charges In The Funds 43 USING YOUR POLICY FUND 44 The Policy Fund 44 Amounts In Our Separate Account 44 How We Determine The Accumulation Unit Value 44 Policy Fund Transactions 45 Transfer Of Policy Fund 45 Transfer Limitations 46 Dollar Cost Averaging 48 Enhanced Dollar Cost Averaging (EDCA) 49 Portfolio Rebalancing 49 Automatic Distribution Option 51 Policy Loans 51 Withdrawing Money From Your Policy Fund 53 Surrendering Your Policy 54 THE GENERAL ACCOUNT 54 DEDUCTIONS AND CHARGES 55 Deductions From Your Premiums 55 Charges Against The Separate Account 55 Monthly Deduction From Your Policy Fund 55 Transaction Charges 57 How Policy Fund Charges Are Allocated 57 Loan Charge 58 Surrender Charge 58 Portfolio Expenses 60 TAX EFFECTS 60 INTRODUCTION 60 TAX STATUS OF THE POLICY 60 TAX TREATMENT OF POLICY BENEFITS 61 In General 61 Modified Endowment Contracts (MEC) 61 Distributions Other Than Death Benefits from Modified Endowment Contracts 61 Distributions Other Than Death Benefits from Policies that are not Modified Endowment Contracts 62 Investment in the Policy 62 Policy Loans and the Overloan Protection Benefit 62 Withholding 63 Life Insurance Purchases by Residents of Puerto Rico 63 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations 63 Multiple Policies 63 Continuation of Policy Beyond Age 100 63 Section 1035 Exchanges 63 Accelerated Benefit Riders  Terminal Illness and Chronic Illness 64 Business Uses of Policy 64 Employer-Owned Life Insurance Policies 64 Non-Individual Owners and Business Beneficiaries of Policies 64 Split-Dollar Arrangements 64 Alternative Minimum Tax 65 Estate, Gift and Generation Skipping Transfer Tax Considerations 65 Economic Growth and Tax Relief Reconciliation Act of 2001 65 Foreign Tax Credits 66 Possible Tax Law Changes 66 Our Income Taxes 66 ADDITIONAL INFORMATION ABOUT THE POLICIES 66 YOUR RIGHT TO EXAMINE THIS POLICY 66 YOUR POLICY CAN LAPSE 66 YOU MAY REINSTATE YOUR POLICY 67 POLICY PERIODS AND ANNIVERSARIES 67 MATURITY DATE 67 WE OWN THE ASSETS OF OUR SEPARATE ACCOUNT 68 CHANGING THE SEPARATE ACCOUNT 68 LIMITS ON OUR RIGHT TO CHALLENGE THE POLICY 69 YOUR PAYMENT OPTIONS 69 Lump Sum Payments 69 Optional Payment Methods 70 YOUR BENEFICIARY 71 ASSIGNING YOUR POLICY 71 WHEN WE PAY PROCEEDS FROM THIS POLICY 71 CHANGE OF ADDRESS NOTIFICATION 73 YOUR VOTING RIGHTS AS AN OWNER 73 DISTRIBUTION OF THE POLICIES 74 LEGAL PROCEEDINGS 75 FINANCIAL STATEMENTS 75 ILLUSTRATION 75 DEFINITIONS 90 POLICY BENEFITS / RISKS SUMMARY In this prospectus Midland National, We, Our, Us, and Company mean Midland National Life Insurance Company. You and Your mean the owner of the policy. We refer to the person who is covered by the policy as the Insured or Insured Person, because the Insured person and the owner may not be the same. There is a list of definitions at the end of this prospectus, explaining many words and phrases used here and in the actual insurance policy. In this prospectus, these words and phrases are generally in bold face type. This summary describes the policys important risks and benefits. The detailed information appearing later in this prospectus further explains the following Policy Benefits/Risks Summary. This summary must be read along with that detailed information. Unless otherwise indicated, the description of the policy in this prospectus assumes that the policy is inforce and that there is no outstanding policy loan. POLICY BENEFITS Death Benefits Variable Universal Life  CV 2 is life insurance on the Insured person. If the policy is inforce , We will pay a death benefit when the Insured person dies. You can choose between two death benefit options: Option 1: death benefit equals the face amount of the insurance policy. This is sometimes called a level death benefit . Option 2: death benefit equals the face amount plus the policy fund . This is sometimes called a variable death benefit . The death benefit may be even greater in some circumstances. See Death Benefit on page 24 . We deduct any policy debt and unpaid charges before paying any benefits. The beneficiary can take the death benefit in a lump sum or under a variety of payment plans. You may change the death benefit option You have chosen. You may also increase or decrease the face amount of Your policy, within certain limits. Flexible Premium Payments You may pay premiums whenever and in whatever amount You want, within certain limits. We require an initial premium at issue which is at least equal to one months no lapse guarantee premium. The no-lapse guarantee premium is based on the policys face amount and the Insured persons age , sex and underwriting class. We are not required to accept any premium or a premium payment of less than $50.00; however under current Company practice, if paid by monthly bank draft, We will accept a payment as low as $30.00. See Flexible Premium Payments on page 28 . No Lapse Guarantee Premium During the no lapse guarantee period , Your policy will remain inforce as long as You meet the applicable no lapse guarantee premium requirements. See  Premium Provisions During The No Lapse Guarantee Period.  on page 28 . Benefits of the Policy Fund Withdrawing Money from Your Policy Fund . You may make a partial withdrawal from Your policy fund . The current minimum withdrawal amount is $200. The maximum partial withdrawal You can make is 50% of Your net cash surrender value (the policy fund minus any surrender charge and minus any policy debt ) in the first policy year and 90% of Your net cash surrender value in subsequent policy years . See Withdrawing Money From Your Policy Fund on page 53 . There may be tax consequences for making a partial withdrawal. See Tax Effects on page 60 . Surrendering Your Policy . You can surrender Your policy for cash and then We will pay You the net cash surrender value (the policy fund minus any surrender charge and minus any policy debt ).
